Citation Nr: 1500431	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1982 and from November 1983 to April 2003.

This case was previously before the Board in January 2014, and was remanded for a new VA examination.  The requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The right knee disability is manifested by subjective complaints of pain, swelling, and occasional stiffness; objective findings include arthritis, flexion to no worse than 60 degrees, extension to no worse than 10 degrees, swelling, recurrent infection, crepitus, and mildly increased warmth.  Ligament laxity, instability, and subluxation or dislocation have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§  4.1, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Moreover, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When a knee disorder is already rated under DC 5257, a veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

In addition, a separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Therefore, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

The Veteran is in receipt of a 10 percent rating for his right knee disability under DC 5024 for tenosynovitis.  According to DC 5024, the disability is to be rated based on limitation of motion of the affected part as degenerative arthritis.  In fact, diagnostic imaging shows mild-moderate osteoarthritis.  The provisions governing arthritis further authorize the disability to be rated under limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Therefore, the Board will consider whether he is entitled to a higher rating based on limitation of motion of the knee.  

Accordingly, in order to warrant the next higher rating for the Veteran's right knee disability, the evidence must show the following:

* knee ankylosis in a favorable angle (30 percent rating under DC 5256);
* flexion limited to 30 degrees (20 percent rating under DC 5260); or
* extension limited to 15 degrees (a 20 percent rating under DC 5261).

The Board will also consider whether he is entitled to separate ratings under the following diagnostic codes:

* slight recurrent subluxation or lateral instability (a separate 10 percent rating under DC 5257);
* dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (a separate 20 percent rating under DC 5258);
* symptomatic removal of semilunar cartilage (a separate 10 percent rating under DC 5259);

Initially, the Board finds that ankylosis (fixation) of the right knee is not shown.  In the most recent May 2014 VA examination, flexion was to 125 degrees (140 is anatomically normal) and extension was to 0 degrees (normal).  As ankylosis is not shown, a higher rating under DC 5256 is not warranted.

Further, the evidence does not support a higher rating for limitation of flexion or extension.  As noted above, the most recent VA examination reflects range of motion as 0 degrees of extension (normal) to 125 degrees of flexion.  In the May 2010 VA examination range of motion was shown as 5 (extension) - 90 (flexion) degrees.  In a June 2010 private surgical record, range of motion was reported as 10 degrees of extension and 60 degrees of flexion due to pain and swelling.  While the range of motion of the right knee was more limited in 2010, it still does not rise to the level of a rating in excess of 10 percent.  

Next, the evidence does not support a separate compensable rating under DC 5257 for subluxation or lateral instability.  The Veteran has not endorsed any subjective feelings of instability associated with his right knee disability and outpatient treatment records have consistently documented that there is no evidence of ligamentous laxity.  Further, the most recent VA examination specifically found that the Lachman's test (anterior instability), the posterior drawer test (posterior instability), and valgus/varus test (medial-lateral instability) were all normal.  In addition, the examiner made a specific finding of no history of recurrent patellar subluxation or dislocation.  

This is also consistent with the May 2010 VA examination report that shows no evidence of ligamentous laxity and a normal McMurray's test.  As the clinical evidence does not show recurrent subluxation or lateral instability, a rating under DC 5257 is not warranted.

Next, the evidence does not support a separate compensable rating under DC 5258.  Specifically, the evidence does not indicate that the Veteran has experienced a dislocation of the semilunar cartilage.  As noted above, the most recent VA examination found no evidence of a dislocation.  Moreover, he has not reported and the clinical evidence does not show frequent episodes of locking or effusion into the joint.  While he has reported pain, the current rating takes the symptom of pain into account.  Therefore, a rating under DC 5258 is not warranted.

Next, the evidence does not support a separate compensable rating under DC 5259.  While the Veteran underwent a partial medial meniscectomy in May 2012, to the extent that his pain is a residual from the surgery, those symptoms are already compensated in the assigned 10 percent rating.  The critical element in permitting the assignment of separate ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  

As the pain and swelling that may be attributed to the partial meniscectomy overlap with the symptomatology upon which the 10 percent rating has been based, the Board finds that assigning a separate compensable rating under DC 5259 would constitute prohibited pyramiding.  Further, the Board finds that DCs 5262 and 5263 do not apply as there is no evidence of impairment of the tibia and fibula or genu recurvatum.  

The Board has also considered the Veteran's statements that his disability is worse.  He has consistently reported symptoms of pain and swelling, as well as occasional stiffness and difficulty walking and standing.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and swelling, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, instability, and limitation of motion.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right knee disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, to include residuals of left knee surgery, back strain with spasms, neuropathy of the left leg, cervical strain, residuals of left foot injury, degenerative changes of the left knee, and gastroesophageal reflux disease, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Next, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected right knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that he works as a minister.  While the record reflects increased pain with standing for sermons, there is no indication that he is rendered unable to work by his service-connected disability.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal. 

Finally, the Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and none is shown.  A notice letter dated in March 2009 is of record. The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  He was also provided thorough medical examinations in May 2010 and May 2014 and has made no allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


